60 F.3d 823NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Dale Conrad McQUISTON, Plaintiff-Appellant,v.Edward W. MURRAY;  Clarence L. Jackson, Jr.;  T.L. Parlett;William C. Perdue;  Unknown Defendants,Defendants-Appellees,andW. RHOADES, Defendant.
No. 93-7153.
United States Court of Appeals, Fourth Circuit.
Submitted May 3, 1994.Decided July 11, 1995.

Dale Conrad McQuiston, Appellant Pro Se.  Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA;  Sandra Morris Holleran, MCGUIRE, WOODS, BATTLE & BOOTHE, Richmond, VA, for Appellees.
E.D.Va.
AFFIRMED AS MODIFIED.
Before WIDENER and WILKINSON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order that denied his motion for reconsideration under Fed.R.Civ.P. 60(b) because it found the motion was untimely filed.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Although we find that Appellant's motion may have been timely filed, we also find that the magistrate judge did not abuse his discretion in denying the motion because it is meritless.  We therefore affirm the district court's order on modified grounds that Appellant failed to establish he was entitled to relief under Rule 60(b).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED